Citation Nr: 1741967	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  16-23 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an intestinal disability.

2.  Entitlement to service connection for arthritis of the right ankle.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for rheumatoid arthritis.

8.  Entitlement to service connection for short-term memory loss.

9.  Entitlement to service connection for a bilateral hearing loss disability.

10.  Entitlement to service connection for degenerative arthritis of the right knee.

11.  Entitlement to service connection for degenerative arthritis of the left knee.

12.  Entitlement to service connection for cervical spondylosis. 

13.  Entitlement to service connection for a heart disability.

14.  Entitlement to service connection for bilateral corneal scars.

15.  Entitlement to an initial compensable disability rating for a scar of the right pre-auricular surface.

16.  Entitlement to a 10 percent disability rating based on multiple, noncompensable service-connected disabilities.  


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran retired from the United States Air Force after serving on active duty from June 1974 to June 1976 and from April 1978 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the pendency of this appeal, Stacey Penn Clark, Esq., submitted a letter in July 2016 noting her intent to withdraw as the Veteran's representative.  While this letter was received after the certification of the appeal to the Board in May 2016, the Board grants the withdrawal in light of the above named representative noting its appearance in this matter.  See 38 C.F.R. §§ 14.631, 20.608 (2016).  


FINDING OF FACT

The Veteran passed away in August 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, according to a Certification of Death from the State of Florida, the Veteran passed away in August 2017, during the pendency of this appeal.  As a veteran's claim does not survive his death, this appeal is now moot.  See Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (superseded by 38 U.S.C.A. § 5121A (West 2014) only with respect to the issue of substitution).  

In this regard, the Board makes no decision on the merits of this appeal.  As a result, the dismissal does not affect the right of an eligible person to substitute in as the appellant for purposes of processing all pending claims to completion.  See 
38 U.S.C.A. § 5121A; 38 C.F.R. §§ 3.31010, 20.1106 (2016).  

Eligibility for substitution is prescribed in 38 C.F.R. § 3.1000(a)(1) through (5) (2016) in accordance with 38 C.F.R. § 3.1010(d) (2016).  38 U.S.C.A. § 5121A (West 2014).  A request for substitution must be filed no later than one year from the date of the Veteran's death with the RO from which this claim originated.  
Id.; 38 C.F.R. § 3.1010(b).  


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


